238 S.W.3d 744 (2007)
STATE of Missouri, Appellant,
v.
Aaron ADAMS, Respondent.
No. ED 89308.
Missouri Court of Appeals, Eastern District, Division Three.
November 13, 2007.
Gwenda Renee Robinson, St. Louis, MO, for appellant.
Jeremiah W. Nixon, Atty. Gen., Shaun J. MacKelprang, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Aaron Adams ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of robbery in the second degree, a class B felony, in *745 violation of section 569.030 RSMo 2000. The trial court sentenced Defendant as a prior and persistent offender to a term of twenty years' imprisonment in the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).